DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21 has been considered by the examiner.

Drawings
The drawings were received on 9/9/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, this claim recites a deserializer (line 4), and a serializer (line 6). This terminology is  not used in the present specification. These limitations are also in claims 4, 11, and 13. 
Paragraph [0054] states: “…The input shift register section operates to convert the serialized input scan frame from the scan input 302 into parallel test stimulus…. The output shift register section operates to convert the parallel test response data output from the scan paths 202 and any optional parallel data from the header return section 314 into a serialized scan frame ...”
Paragraph [0093] states: “The SIPO circuit 2014 converts serialized 2-bit data packets input on DIO 2004 into parallel TDI and TMS signals…”
Paragraph [0094] states: “The SPC serves to serialize the JTAG communication between the tester and the JTAG circuit…”
Paragraph [0096] states: “…operation of the SPC circuit 2002 to serialize the JTAG communication…”
Paragraph [0098] states: “…stimulus (S) sections 306 and response (R) sections 312 are serialized to form a single scan path of stimulus sections and a single scan path of response sections…”
Therefore, it is not clear what applicant is intending to be covered by the terms ‘serializer’ and ‘deserializer’.  The examiner suggests that applicant use terminology in the claims that is consistent with the specification.

Claims 2-13 depend either directly or indirectly on independent claim 1 rejected above, and inherit the 35 U.S.C. 112 issues of the parent claim. As such these claims will not be considered with respect to the prior arts. Clarification is required for a proper search and comparison with the prior arts.

Examiner’s Note
The examiner suggests applicant call and schedule an interview prior to responding to this office action as this would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0107160 to Ricchetti et al. teach a Parallel Test Architecture (PTA) that facilitates concurrent test, debug or programmable configuration of multiple electronic circuits. The PTA includes a communications path, a primary test controller, and a number of local test controllers. When the communications path is implemented as an IEEE 1149.1 test bus, the primary controller provides the expected and mask data to the local controllers over the TDO and TRSTN lines while the TAP controllers of the
electronic circuits are in the Shift-IR or Shift-DR state to enable concurrent testing.

US 6,934,900 to Cheng et al. teach using both parallel and serial interfaces to a logic/memory under test. The test pattern generation and comparison circuit provides a method for testing logic and memory utilizing built-in self test (BIST) techniques using programmable logic/memory commands which are translated into physical logic signals and timings for the logic or memory under test. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111